Citation Nr: 0013895	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  99-01 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable disability rating for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1944 to 
December 1945 His medals and badges include the Purple Heart 
Medal and the Combat Infantryman Badge.

This appeal arises from an August 1998 decision by the St. 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO) which granted service connection for PTSD and 
assigned a noncompensable evaluation, effective March 25, 
1998, the date of receipt of the claim for disability 
benefits.     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2. No psychiatric impairment was demonstrated at the time of 
psychiatric examination in April 1998.

3. The veteran's PTSD for the period on and after May 4, 
1998, is productive of occupational and social impairment, 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

4. Since December 3, 1998, there has been shown to be no 
psychiatric impairment..




CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for PTSD have 
not been met for any period prior to April 7, 1998.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.130, Code 9411 (1999). 

2.  The criteria for a 50 percent rating for PTSD have been 
met from May 4, 1998, to December 2, 1998.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.130. Code 
9411 (1999).

3.  The criteria for a compensable evaluation for PTSD have 
not been met for any time after December 3, 1998.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.130 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran was wounded in action during World War II and was 
awarded the Purple Heart Medal.  He submitted his initial 
claim for service connection for PTSD in March 1998.  

Of record is a report of an April 7, 1998 fee basis 
psychological evaluation by Kenneth Burstin, Ph.D  He 
indicated since the veteran's psychiatric status was 
essentially benign, psychological testing was not 
administered.

The veteran was pleasant and cooperative throughout the 
examination.  He was properly oriented and had good recall of 
history.  Grooming and hygiene were entirely intact.  Affect 
was broad and appropriate to his circumstances.  Affect was 
slightly anxious, but not significantly more than would be 
expected under conditions of evaluation.  Speech was normal 
in rate and volume. He was logical and coherent.   Eye 
contact, attention, and concentration were sustained.  Motor 
movements were unremarkable.  

As for current symptoms, he did not suggest any 
spontaneously.  He acknowledged dreams about combat two or 
three times a week, but he was hesitant to call them 
nightmares.  He had intermittent recollections of his wartime 
experiences but was not particularly distressed by them or 
his dreams.  He would freeze up if he heard a noise that 
reminded him of shelling.  Depictions of combat did not 
increase either his dreams or his recollections.  His sleep 
was relatively intact.  He had headaches that responded to 
over the counter analgesics.  He was active in church, had 
good friends, and a good relationship with his wife of 52 
years.  He was working nearly full-time and also taught a 
Sunday school class.  

After his retirement, he had worked for the past 4 or 5 years 
as a temporary worker, but it was noted he had actually been 
working almost full time, doing maintenance and carpentry 
work for the state.  He also had time to fish, keep a garden, 
and teach Sunday School.  He reported he had never been fired 
or even reprimanded.

The diagnosis was anxiety disorder not otherwise specified 
and the Global Assessment of Functioning Scale (GAF) was 81-
85.  Dr. Burstin opined that the veteran's symptoms were not 
severe to interfere with his occupational or social 
functioning, and did not require continuous medication.  He 
added that the veteran did not feel that this impression was 
inconsistent with his own perceptions.

The veteran was accorded an examination for rating purposes 
by VA on May 4, 1998.  He was calm, alert, casual, and neat 
in appearance.  He described sleep difficulties and 
nightmares.  He was pleasant and cooperative.  Responses were 
relevant, logical, and goal directed.  He was oriented and 
memory was intact.  He had a good deal of insight and he was 
described as motivated to continue being productive.

The diagnosis was PTSD.  A GAF score of 40 was given, 
indicating impairment in communication as well as what the 
examiner described as major impairment in social and 
occupational functioning.  The degree of incapacity was given 
as moderate.  The prognosis was described as fair with some 
beginning evidence of reduction in initiative and efficiency.

Later that month he was seen for follow up purposes. He 
reported continuing dreams of combat.  He stayed active and 
this reportedly helped in adjusting.  No return was indicated 
at present.  It was stated social work services were 
available.

The veteran was accorded another examination by VA on 
December 3, 1998.  He reported his regular doctor had him on 
tranquilizers periodically for anxiety.  He stated he was 
doing better lately and was not taking any tranquilizers.  He 
reported no family problems.  He was currently working 40 
hours or more a week as a carpenter and maintenance man.  It 
was noted he was quite active.

He was not claiming any mental problem at present.  He 
thought he was doing all right.  

On examination he was friendly and cooperative.  He was 
oriented.  Affect was appropriate and pleasant.  Judgment and 
insight were good.  Peer relationships were fairly good.  
Temper could be fairly short and irritable.  Memory and 
concentration were good, as was his energy.  He occasionally 
got depressed, but denied crying spells or suicidal ideation.  
Social life was described as good.  He was able to go 
fishing.  It was stated he was not having any major mental 
health problems or symptoms currently.

The diagnosis was PTSD.  The GAF score was 75.  It was noted 
he was working full time and was active socially.  It was 
also indicated there was no incapacity from a psychiatric 
standpoint at the present time.

Analysis

In the instant case, the veteran's appeal arises from the 
original assignment of a disability rating.  At the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  With this in mind, the Board will consider 
whether the veteran was entitled to a compensable evaluation 
during any period since service connection was established.  

A noncompensable rating is assigned where a mental condition 
has been formally diagnosed, but symptoms are not severe 
enough either to interfere with occupational and social 
functioning or to require continuous medication;

A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication;

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss; or 

A 50 percent rating is merited for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing or 
maintaining effective work and social relationships; or 

A 70 percent rating is merited where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  

A 100% rating is awarded for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130 Code 9411 (1999).

A review of the evidence shows the veteran was not found to 
be experiencing any appreciable impairment at the time of 
examination in April 1998.  He himself indicated that the he 
had uncompromised work activity and social relationships and 
unimpaired activities of daily living.  He was given a GAF 
score of 81-85, numbers indicative of absent or minimal 
symptoms.  AMERICAN PSHCHIATRIC ASSOCIATION, DIAGNOSTIC AND 
STATISTICAL MANUAL OF PSYCHIATRIC DISABILITIES, Fourth Ed., 
1994 (DSM-IV), 38 C.F.R. § § 4.125, 4.130 (1999).

However, when examined on May 4, 1998, while the findings 
were not that unusual(the veteran was alert, he was relevant, 
and he had intact memory and insight), the examiner opined 
that the veteran had "major" social and occupational 
functional impairment due to his PTSD.  The degree of 
incapacity was described by the examiner as "moderate," 
although the examiner gave a GAF score of 40, a score 
indicative of more serious impairment.  While the undersigned 
finds the report of the examination inconsistent, the 
evidence in question is sufficient to warrant a grant of a 50 
percent evaluation for PTSD from May 4, 1998, to the time of 
the rating examination on December 3, 1998.  

However, when examined by VA on December 3, 1998, there was 
no psychiatric impairment identified.  It was specifically 
indicated the veteran was not claiming any mental impairment 
at that time.  The examiner stated there was no incapacity 
from a psychiatric standpoint at that time.  The GAF score of 
75 is consistent with this observation.  Accordingly, the 
reestablishment of a noncompensable evaluation from the date 
of this examination is in order.

ORDER

A compensable evaluation for PTSD for the appeal period prior 
to May 4, 1998, is denied.

A disability evaluation of 50 percent for PTSD between May 4, 
1998, and December 3,1998, is granted.

A compensable evaluation for PTSD from December 3, 1998, is 
denied.



________________________________
ROBERT E. O'BRIEN
Acting Member, Board of Veterans Appeals





 

